Title: From Thomas Jefferson to Lafayette, 8 March 1781
From: Jefferson, Thomas
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de



Sir
Richmond March 8th 1781

I had the pleasure of receiving last night your Letter of the 3d instant and of learning your arrival at the Head of Elk three Days sooner than General Washington had given us reason to expect. In the mean Time I hope you will have received my answer to your first Letter which I forwarded by Express to the Head of Elk and which is of greater Importance a Letter from Baron Steuben, who commands in this State explaining to you what he proposed.
The Number of Militia desired by the Baron will be provided, though not quite so early as had been proposed, so that your Delays at the head of Elk will not produce any inconvenience. Arnold’s Retreat is at this Time cut off by Land. Provisions and Arms for the Troops are in readiness and the Quarter Masters are exerting themselves to get Horses. Their success is slow and doubtful. Oxen I apprehend must be used in some measure for the Artillery. We have no heavy field Artillery mounted. Four battering Cannon (French 18 lbs) with two 12-Inch Mortars fall down from this place this evening. Scows I am afraid cannot be used for the Transportation of your Cannon on the wide Waters where your Operations will be carried on. We shall endeavour to procure other vessels the best we can. The total Destruction of our Trade by the Enemy has put it out of our Power to make any great Collection of Boats. Some armed vessels of public and some of private property are held in readiness to cooperate, but as they are in James River they cannot venture down ’til the Command of the Water is again taken from the Enemy. Baron Steuben is provided with the most accurate drawings we have of the vicinities of Portsmouth: they are from actual Survey of the Land and as to information of the navigation the most authentick will be obtained from the pilots in that neighbourhood, ten of the best of which are provided. I shall continue to exert my best endeavours to have in Readiness what yet  remains to be done, and shall with great pleasure [meet] your desires on this important business, and see that they be complied with as far as our Condition will render practicable. On this and every other occasion I will take the liberty of begging the freest Communications with you and that you will believe me to be with the highest esteem and respect, Sir your, &c.,

T. J.

